Citation Nr: 9922868	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-45 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1971.  He died in March 1979.  The appellant is his 
daughter.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1996, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the appellant's 
petition to reopen her claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant subsequently perfected an appeal of that decision.  
A hearing on this claim was held in Washington, D.C., on 
August 4, 1998, before Jeff Martin, who is a member of the 
Board and was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

In a November 1998 Board decision the appellant's petition to 
reopen was granted and the case was remanded to the RO for 
additional development by the appellant.  The appellant 
failed to respond to the RO's January 1999 request for 
information.  Accordingly, this case is properly before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  There is no competent evidence relating the veteran's 
acquired psychiatric disorder to his period of active 
service.

2.  There is no competent evidence of record diagnosing the 
veteran with PTSD.

3.  There is no competent evidence of record relating the 
veteran's service-connected lipoma of the right chest wall 
with his cause of death.

4.  The appellant's claim is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met her initial obligation 
of submitting evidence of a well-grounded claim, that is, 
whether her claim is "plausible."  See 38 U.S.C.A. 
§ 5107(a); Anderson v. Brown, 9 Vet. App. 542, 545 (1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 78 F.3d 604 
(Fed. Cir. 1996) (Table).  Inasmuch as the appellant's 
contentions involve a question of medical causation, 
competent medical evidence demonstrating that the claim is 
"plausible" or "possible" is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Montgomery v. Brown, 
4 Vet. App. 343 (1993).  

The cause of a veteran's death with be considered to have 
been due to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a) 
(1998).  A service-connected disability will be considered to 
be the principal cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1998).  A service-connected 
disability will be considered a contributory cause of death 
if it contributed substantially or materially to the 
veteran's cause of death, that is, it combined to cause 
death; it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (1998).  Additionally, to meet 
the requirements of a contributory cause, the service-
connected disability must do more than causally share in 
producing death, but rather there must be a causal 
connection.  Id.

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is not well grounded.  Where 
a claim is not well grounded it is incomplete and no duty to 
assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, where a 
claimant puts the VA on notice of the existence of evidence 
which would make the claim well grounded, the VA is obliged 
under 38 U.S.C.A. § 5103(a) (West 1991), to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  In the 
present case, the case was remanded so that the appellant 
could be provided the opportunity to submit evidence 
identified by the appellant which might have made the claim 
well-grounded.  However, the appellant failed to respond to 
the RO's request for, and notification of, the significance 
of this information.  

In the present case, the death certificate states that the 
veteran's cause of death was suicide by way of a gunshot 
wound to the head.  The appellant asserts two separate bases 
for her claim, first, that the veteran suffered from PTSD due 
to his combat experiences in Vietnam and his suicide was due 
to this disorder, and secondly, that his diagnosed 
schizophrenia had its onset during service or within a year 
of discharge, and should be service-connected as the cause of 
the veteran's death.  The veteran's only service-connected 
disability prior to his death was service connection for a 
lipoma of the right chest wall.  No medical evidence of 
record asserts that this disorder was a contributory or 
principal cause of the veteran's death.

With regard to the appellant's assertions with regard to 
service connection for an acquired psychiatric disorder or 
PTSD, the Board finds that the appellant has not submitted a 
well-grounded claim.  To establish a well-grounded PTSD 
claim, the appellant must submit medical evidence of PTSD, 
lay evidence of an in service stressor, and medical evidence 
of a nexus between the stressor in service and the PTSD 
diagnosis.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Caluza, supra.  For purposes of determining whether a claim 
is well grounded, the evidence submitted is generally 
presumed to be credible.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995).  In the present case, there is no 
diagnosis of PTSD prior to the veteran's death, and the 
opinions of the appellant and the veteran's friends and 
relatives as to the veteran's correct psychiatric diagnosis 
are not sufficient to establish that the veteran suffered 
from PTSD prior to his death or that PTSD was the cause of 
his suicide.  Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492,  495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician).  
Additionally, even if a PTSD diagnosis were present, there is 
no verified stressor, although the record indicates that the 
veteran did have combat service in Vietnam, at no time prior 
to his death did the veteran assert a specific stressor 
related to his combat service in Vietnam. In fact, the record 
contains no statement by the veteran regarding his service in 
Vietnam and merely having served in a combat theater of 
operations in general is not a sufficient stressor, 
particularly when not asserted by the veteran as such.  
Moreover, to the extent that the affidavits submitted by the 
appellant attempt to assert a stressor in the form of the 
death of the African American soldier named "[redacted]," 
review of the Vietnam Veterans Memorial Directory of Names, 
Vietnam Veterans Memorial Fund, Inc., (Washington, D.C., 
January 1988), for confirmation of the death of an African 
American soldier named "[redacted]," to include review of 
additional possible spellings of the last name, such as, 
[redacted], [redacted], or [redacted], failed to find any 
African American soldiers with this name who died in Vietnam.  
Therefore, in addition to the absence of a diagnosis, there 
is no verification of the only available asserted stressor.  
Consequently, this claim is not well-grounded.  

Turning to the appellant's contention that the veteran's 
schizophrenia pre-dated 1977, again, there is no medical 
opinion of record asserting that the veteran's schizophrenia 
had its onset prior to 1977, and, as with the PTSD claim, the 
affidavits and lay statements are not sufficient to establish 
this diagnosis.  Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492,  495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician).  
While the affidavits may establish symptoms prior to 1977, 
they cannot provide a diagnosis, and they give no specific 
dates for the described behaviors in terms of their proximity 
to service.  Accordingly, this claim is also not well-
grounded.  Based on the foregoing, the Board finds that the 
appellant has not presented a well-grounded claim.  
Consequently, service connection for an acquired psychiatric 
disorder, to include PTSD has not been shown.

Given that an acquired psychiatric disorder, to include PTSD, 
is not service-connected, the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death based on a psychiatric disability is not 
well-grounded.  Additionally, because there is no medical 
evidence relating the veteran's only service-connected 
disability at the time of his death, a lipoma of the right 
chest wall, to his cause of death, a claim of entitlement to 
service connection for the veteran's cause of death on this 
basis is also not well-grounded.  Accordingly, the appellant 
has failed to submit evidence of a well-grounded claim of 
entitlement to service connection for cause of the veteran's 
death, and her claim therefor is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

